                                                                                                                                       Case
                                                                                                                                        Case3:20-mc-80125-KAW
                                                                                                                                             3:20-mc-80125-KAW Document
                                                                                                                                                                Document20-6
                                                                                                                                                                         24 Filed
                                                                                                                                                                             Filed08/21/20
                                                                                                                                                                                   07/31/20 Page
                                                                                                                                                                                             Page11ofof22




                                                                                                                                 1 TIMOTHY P. CRUDO (State Bar No. 143835)
                                                                                                                                   REES F. MORGAN (State Bar No. 229899)
                                                                                                                                 2 DANIEL M. BRUGGEBREW (State Bar No. 307037)
                                                                                                                                   COBLENTZ PATCH DUFFY & BASS LLP
                                                                                                                                 3 One Montgomery Street, Suite 3000
                                                                                                                                   San Francisco, California 94104-5500
                                                                                                                                 4 Telephone: 415.391.4800
                                                                                                                                   Facsimile: 415.989.1663
                                                                                                                                 5 Email:     ef-tpc@cpdb.com
                                                                                                                                              ef-rfm@cpdb.com
                                                     One Montgomery Street, Suite 3000, San Francisco, California 94104 -5500




                                                                                                                                 6            ef-dmb@cpdb.com

                                                                                                                                 7 Attorneys for Petitioner Paul McLinko

                                                                                                                                 8 ETHAN A. BALOGH (State Bar No. 172224)
                                                                                                                                   COLEMAN & BALOGH LLP
                                                                                                                                 9 235 Montgomery Street, Suite 1070
                                                                                                                                   San Francisco, California 94104
C O B L E N T Z P A T C H D U F F Y & B A S S LL P




                                                                                                                                10 Telephone: 415.391.0440
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                   Email:    eab@colemanbalogh.com
                                                                                                                                11
                                                                                                                                   BRETT D. KELLEY (pro hac vice forthcoming)
                                                                                                                                12 KELLEY, WOLTER & SCOTT, P.A.
                                                                                                                                   Centre Village Offices
                                                                                                                                13 431 S. Seventh Street, Suite 2530
                                                                                                                                   Minneapolis, Minnesota 55415
                                                                                                                                14 Telephone: 612.200.2866
                                                                                                                                   Email:    bkelley@kelleywolter.com
                                                                                                                                15
                                                                                                                                   Attorneys for Petitioner Claudia Russ Anderson
                                                                                                                                16

                                                                                                                                17                                      UNITED STATES DISTRICT COURT

                                                                                                                                18              NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

                                                                                                                                19

                                                                                                                                20 Paul McLinko and Claudia Russ Anderson,
                                                                                                                                                                                           [PROPOSED] SEALING ORDER
                                                                                                                                21                       Petitioners,

                                                                                                                                22             v.

                                                                                                                                23 Accenture LLP,

                                                                                                                                24                       Respondent.

                                                                                                                                25

                                                                                                                                26             After consideration of the Administrative Motion to File Documents In Support of the

                                                                                                                                27 Petition for Order Requiring Compliance with Document Subpoena Issued Pursuant to 12 U.S.C.

                                                                                                                                28 § 1818 and 12 C.F.R. § 19.26 (the “Administrative Motion”), the Declaration of Daniel M.

                                                                                                                                     16779.001 4821-3817-9779.2                        1                                        Case No.
                                                                                                                                                                           [PROPOSED] SEALING ORDER
                                                                                                                                       Case
                                                                                                                                        Case3:20-mc-80125-KAW
                                                                                                                                             3:20-mc-80125-KAW Document
                                                                                                                                                                Document20-6
                                                                                                                                                                         24 Filed
                                                                                                                                                                             Filed08/21/20
                                                                                                                                                                                   07/31/20 Page
                                                                                                                                                                                             Page22ofof22




                                                                                                                                 1 Bruggebrew In Support of the Administrative Motion, and the Declaration of the Designating

                                                                                                                                 2 Party in Support of the Administrative Motion; and good cause appearing for the reasons set forth

                                                                                                                                 3 in the Administrative Motion and Declarations in support thereof, the Court makes the following

                                                                                                                                 4 findings:

                                                                                                                                 5
                                                                                                                                              Document or Portion Thereof That Is
                                                     One Montgomery Street, Suite 3000, San Francisco, California 94104 -5500




                                                                                                                                 6                   Sought to Be Sealed                                   Finding

                                                                                                                                 7             Exhibit 2 to the Administrative Motion
                                                                                                                                                            In Its Entirety                   Sealing is appropriate.
                                                                                                                                 8

                                                                                                                                 9                 First redaction on page 3 of
                                                                                                                                              Exhibit 3 to the Administrative Motion,
C O B L E N T Z P A T C H D U F F Y & B A S S LL P




                                                                                                                                                                                              Sealing is appropriate.
                                                                                                                                10                     citing Exhibit C at 13
                                                                       415.391.4800 • Fax 415.989.1663




                                                                                                                                11                Second redaction on page 3 of
                                                                                                                                              Exhibit 3 to the Administrative Motion,         Sealing is appropriate.
                                                                                                                                12                      citing Exhibit C at 8
                                                                                                                                13
                                                                                                                                                      Redaction on page 4 of
                                                                                                                                14            Exhibit 3 to the Administrative Motion,         Sealing is appropriate.
                                                                                                                                                      citing Exhibit C at 3, 11
                                                                                                                                15

                                                                                                                                16             Therefore the Administrative Motion is GRANTED.

                                                                                                                                17             Pursuant to Civil Local Rule 79-5(f)(1), Exhibits 2 and 3 to the Administrative Motion will

                                                                                                                                18 remain under seal, and the public will have access only to the redacted version of Exhibit 3.

                                                                                                                                19             IT IS SO ORDERED.

                                                                                                                                20 DATED: July ____,
                                                                                                                                           August 21,2020
                                                                                                                                                       2020

                                                                                                                                21

                                                                                                                                22

                                                                                                                                23
                                                                                                                                                                                                  United States Magistrate Judge
                                                                                                                                24

                                                                                                                                25

                                                                                                                                26

                                                                                                                                27

                                                                                                                                28

                                                                                                                                     16779.001 4821-3817-9779.2                         2                                          Case No.
                                                                                                                                                                         [PROPOSED] SEALING ORDER
